 



Exhibit 10.4

Salary Increases for Executive Officers.

      The Compensation Committee in connection with its annual review of
executive compensation and performance increased the salaries of all executive
officers, other than the President and Chief Executive Officer, by an amount
ranging from 4% to 5% of their previous base salaries. The base salary for
Robert E. Ritchey was increased upon his promotion from President to President
and Chief Executive Officer during December 2004. The Compensation Committee
also determined that three of the Company’s executive officers, who did not
receive a raise at the time they were promoted into more senior positions during
fiscal year 2005, had salaries that were substantially below the median salaries
for executives holding similar positions at other companies in the software and
telecommunications industries. For these three executive officers the
Compensation Committee approved salary increases ranging from 14% to 15% of base
salary, that were in addition to the 4% to 5% increase approved for all
executive officers, to better align their salaries with comparable salaries
offered by other employers. The three executive officers who were promoted into
more senior positions during fiscal 2005 are Ronald W. Nieman, Senior Vice
President and General Manager, Network Strategic Market Unit; George T. Platt,
Senior Vice President and General Manager, Enterprise Strategic Market Unit; and
Mike J. Polcyn, Senior Vice President, Engineering and Chief Technology Officer.

 